Citation Nr: 1508188	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-28 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's daughter



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

Appellant is the surviving spouse of a veteran, hereinafter referred to as the Veteran, who had active service from November 1942 to December 1945.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 and April 2011 decisions from the Department of Veterans Affairs (VA) Regional Office and Insurance Center at the regional office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, denied service connection for the cause of the Veteran's death.  Original jurisdiction over the claims file has remained with the RO in Newark, New Jersey.  A claim for DIC benefits based on service connection for the cause of the Veteran's death was received in April 2010.

In September 2014, the appellant testified at a Board videoconference hearing at the local RO in Newark, New Jersey, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in January 2010.

2.  The immediate cause of death listed on the amended death certificate was congestive heart failure.

3.  At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD).

4.  The Veteran's service-connected PTSD contributed substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A.	 §§ 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  The Board is granting service connection for the cause of the Veteran's death, constituting a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.




Service Connection for Cause of Death

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312; Lathan v. Brown, 
7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

The Veteran died in January 2010.  The original death certificate lists the cause of the Veteran's death as chronic obstructive pulmonary disease (COPD) due to, or as a consequence of, end stage renal disease.  An amended death certificate lists the cause of the Veteran's death as congestive heart failure.  A January 2010 autopsy report notes provisional anatomic diagnoses of cardiopulmonary arrest with acute and chronic heart failure, end-stage COPD, pulmonary hypertension, ventilator dependent respiratory failure, and acute and chronic renal failure.  At the time of the Veteran's death, service connection, in pertinent part, had been established for PTSD.

The appellant seeks service connection for the cause of the Veteran's death.  She contends that the Veteran's service-connected PTSD caused or aggravated his coronary artery disease leading to his congestive heart failure that caused his death.  At the September 2014 Board hearing, the appellant and the appellant's daughter both testified that the Veteran had a long history of psychiatric symptoms since service separation until his death.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the service-connected PTSD contributed substantially or materially to cause the Veteran's death.  The evidence weighing against the claim includes a September 2012 VA medical opinion.  Following a literature search, the VA examiner opined that the Veteran's heart failure was likely related to chronic hypertensive heart disease with comorbid (and related) end-stage renal disease.  The VA examiner opined that the Veteran's end-stage COPD likely contributed to his death as well, given the Veteran's intubation and stay in the ICU prior to his death.  The VA examiner opined that neither the Veteran's heart failure nor his comorbid conditions were caused by, or as a result of, PTSD, noting that there was a "0% associated for HF [and] 0% association for comorbidities of hypertensive heart disease, end-stage renal disease, chronic obstructive pulmonary disease."  The VA examiner opined that all the Veteran's comorbidities are chronic diseases seen commonly in aging.  The VA examiner further opined that the Veteran's coronary artery disease did not contribute directly to his death and did not cause chronic congestive heart failure.

The weighing in favor of the claim includes a March 2010 private medical opinion by Dr. J.O. who noted that the Veteran had a history of ischemic cardiomyopathy, multivessel coronary artery disease, and sustained ventricular tachycardia with placement of an automatic implantable cardioverter defibrillator (AICD).  Dr. J.O. opined that, given the deleterious effects of stress on the cardiovascular system, it is as likely as not that PTSD was a contributing cause of the heart failure leading to the Veteran's death.  In an April 2010 private medical opinion, Dr. S.Q. opined that it is as likely as not that PTSD was a consequential cause of the heart failure leading to the Veteran's death.

In a February 2014 Veterans Health Administration (VHA) medical opinion, the VHA doctor noted that there are a growing number of articles pertaining to PTSD and cardiovascular disease and this literature was pertinent because the Veteran had a diagnosis of ischemic cardiomyopathy prior to his death, which is one of the major underlying conditions contributing to congestive heart failure (CHF).  The VHA doctor noted that, in six studies with over 400,000 patients, there was a significant risk of heart disease (pertaining to ischemic heart disease, myocardial infarction, and death) in the setting of PTSD, including a 2014 article that analyzed the association of PTSD and congestive heart failure and found a 26 percent increased risk for congestive heart failure in patients with PTSD even when controlling for other cardiovascular risk factors.  The VHA doctor opined that, given the available evidence, the Veteran's service-connected PTSD contributed substantially to his congestive heart failure.  

The amended death certificate lists the cause of the Veteran's death as congestive heart failure and he was service-connected for PTSD prior to his death.  The Board finds that the weight of the evidence is at least in equipoise as to whether the service-connected PTSD contributed substantially or materially to the Veteran's death.  Based on the above, and resolving reasonable doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

DIC based on service connection for the cause of the Veteran's death is granted.




____________________________________________
J. Parker.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


